Citation Nr: 1748900	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  10-44 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure, or as secondary to the service-connected diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active duty from July 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

By way of procedural background, in March 2009, the Veteran filed a claim for service connection for diabetes and service connection for high blood pressure (hypertension).  In a January 2010 rating decision, the RO denied both claims.  Thereafter, the Veteran filed a timely Notice of Disagreement (NOD) in January 2010 as to both claims.  

In June 2010, the RO granted service connection for diabetes and assigned a 20 percent rating, effective March 3, 2009; such award represents a complete grant of the benefits sought.  

In a September 2010 Statement of the Case, the RO continued the denial of service connection for hypertension.  In November 2010, the Veteran filed a VA Form 9 and requested a travel Board hearing; however, that request was later withdrawn by the Veteran in September 2011.  As such, there are no pending hearing requests at this time.

The Board notes that, in addition to the claim listed on the title page, an October 2017 Informal Hearing Presentation, submitted by the Veteran's representative, also included the issue of "Entitlement to an increased rating for diabetes mellitus type II evaluated at 20 percent from March 3, 2009."  As discussed in detail above, the Veteran's claim for service connection for diabetes was granted in June 2010.  The Veteran has not filed a notice of disagreement as to the rating or effective date assigned in that decision.  As such, the claim for an increased rating in excess of 20 percent for diabetes is not on appeal and will not be addressed herein. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A remand is needed to obtain a medical opinion as to the etiology of the Veteran's hypertension.

The Veteran is presumed to have been exposed to herbicide agents in service as his service personnel records reflect that he served in the Republic of Vietnam during the Vietnam War Era from April 1968 through March 1969.  Therefore, exposure to herbicide agents is conceded for the purposes of this claim.

VA regulations do not provide hypertension as a presumptive disability associated with herbicide exposure.  However, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010). As there is evidence indicating that there may be an association between hypertension and herbicide agent exposure, a VA opinion must be obtained.

Regarding secondary service connection, the Veteran maintains that his hypertension was either caused or aggravated by his service-connected diabetes disability.  A medical opinion was obtained in July 2010 and the examiner indicated that "the veteran's hypertension is not due to or aggravated by the type 2 diabetes mellitus."  The Board finds that the opinion is inadequate as the VA examiner did not provide any supporting rationale; as such, a new opinion is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's hypertension claim to an appropriate VA medical examiner to obtain an opinion as to its etiology including presumed herbicide agent exposure and as secondary to the service-connected diabetes disability.  

After reviewing the claims file, the examiner is asked to:

(a)  Provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was due to his period of active service, specifically to include his presumed in-service herbicide agent exposure.

In providing the above opinion, the examiner should consider the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).

(b)  Provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by the service-connected diabetes mellitus disability.  Reconcile the opinion with the Veteran's contentions as set forth in an October 2014 VA Form 646.

(c)  The examiner is requested to provide a FULLY reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2.  After all development has been completed, the AOJ should readjudicate the issue.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




